82 U.S. 549 (1872)
15 Wall. 549
RIGGIN
v.
MAGWIRE.
Supreme Court of United States.

*551 Messrs. Glover and Shepley, for the plaintiff in error.
Messrs. Blair and Dick, contra.
Mr. Justice BRADLEY delivered the opinion of the court.
It is argued that under the right given by the fifth section of the Bankrupt Act of 1841 to prove "uncertain and contingent demands," the claim in this case could have been proven under the act. But the better opinion is, that as long as it remained wholly uncertain whether a contract or engagement would ever give rise to an actual duty or liability, and there was no means of removing the uncertainty by calculation, such contract or engagement was not provable under the act of 1841. See 1 Smith's Leading Cases,[] notes to Mills v. Auriol, by Hare. In 1843 Martin Thomas was still living, and there was no certainty that his wife would ever survive *552 him. It was uncertain whether there would ever be any claim or demand. On what principle, then, could the covenant have been liquidated or reduced to present or probable value? If an action at law had been brought on the covenant at that time nominal damages at most, if any damages at all, could have been recovered. It did not come within the category of annuities and debts payable in future, which are absolute existing claims. If it had come within that category, the value of the wife's probability of survivorship after the death of her husband might have been calculated on the principles of life annuities. Had a proposition for a compromise of her right been made between her and the owner of the land, such a mode of estimation would have been very proper. But, without authority from the statute, the assignee would not have been justified in receiving such an estimate and making a dividend on it.
It is unnecessary to review the authorities pro and con on the subject. They are quite numerous, and are mostly cited in the note of Mr. Hare, above referred to. The case is so clear that we have hardly entertained a doubt about it.
JUDGMENT AFFIRMED.
NOTES
[]  Page 1137, 6th American edition.